223 F.2d 256
Percy JACKSON, Appellant,v.UNITED STATES of America, Appellee.
No. 12306.
United States Court of Appeals Sixth Circuit.
June 9, 1955.

Percy Jackson, pro se.
George E. Woods, Asst. U.S. Atty., Detroit, Mich.  (Fred W. Kaess, U.S. Atty., Detroit, Mich., on the brief), for appellee.
Before ALLEN, MARTIN and McALLISTER, Circuit Judges.
PER CURIAM.


1
This is an appeal from the denial of a motion to vacate sentence.  The denial was put by Judge Koscinski into the form of carefully prepared and correct findings of fact and conclusions of law, which succinctly and accurately state the reasons for denial of the motion


2
Upon the trial to the judge without a jury, appellant was sentenced to ten years' imprisonment as a habitual violator, his third conviction being based on an indictment charging the unlawful possession of heroin, a narcotic drug.  At the trial, the defendant was well represented by counsel of his own choosing.  On the motion to vacate sentence, made under section 2255, Title 28, U.S.C.A., he charges that illegally obtained evidence was admitted.


3
The point raised is the same that was made in Frierson v. United States, 6 Cir., 223 F.2d 255, heard on the same date and decided simultaneously herewith.  Upon the authority of Davilman v. United States, 6 Cir., 180 F.2d 284; and Irvine v. People of State of California, 347 U.S. 128, 134, 74 S.Ct. 381, 98 L.Ed. 561;


4
The judgment of the district court is affirmed.